Citation Nr: 0428485	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  97-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability and right leg numbness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1973 
until March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which found that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for back and right leg 
disability.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Acting Veterans Law Judge in 
August 2004.


FINDINGS OF FACT

1.  In October 1986, the RO denied the appellant's claim for 
service connection for low back and leg disability.  The 
appellant did not appeal that decision.

2.  New evidence related to the appellant's claim for service 
connection for low back disability and right leg numbness 
received since the RO's October 1986 decision does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1986 RO rating decision that denied service 
connection for low back and leg disability is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2003).

2.  New and material evidence has not been received, and the 
claim for service connection for low back disability and 
right leg numbness is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a)(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's request to reopen a claim of 
entitlement to service connection for low back disability and 
right leg numbness.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letters dated in 
June 2002 and February 2004.  The letters informed the 
appellant what evidence and information VA would be obtaining 
as well as the evidence that the appellant needed to provide.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

The Board notes in passing that the September 1995 rating 
decision on appeal, the statement of the case (SOC), the 
supplemental statements of the case (SSOC's), and multiple 
supplemental correspondence, also adequately informed the 
appellant of the types of evidence needed to substantiate his 
claim.  The June 2002 and February 2004 VCAA letters also 
specifically addressed the legal requirements of a service 
connection claim and a new and material evidence claim.  
Therefore, the Department's duty to notify has been fully 
satisfied.

With respect to the timing of the VCAA notification, the 
Board notes that the initial adjudication of the appellant's 
claim currently on appeal took place in September 1995, or 
prior to the June 2002 and February 2004 VCAA notification 
letters.  Furthermore, recent case law suggests that VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Although the timing of the VCAA notification in this case 
does not comply with the explicit requirements of Pelegrini, 
the Court did not address whether, and if so, how, the 
Secretary can properly cure a defect in the timing of the 
VCAA notice.  Furthermore, the Court left open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at 120.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

As such, the Board finds that the Court in Pelegrini has left 
open the possibility of a notice error being found to be non-
prejudicial to a claimant.  The Board notes that a contrary 
finding would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  Furthermore, providing such a notice would mandate 
all prior adjudications be vacated, as well as nullifying the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  Such 
interpretation of section 5103(a) is incompatible with the 
best interests of the appellant, as it would result in a 
substantial delay in readjudicating his claim.  Therefore, 
consistent with the requirements of the VCAA, the appellant 
was afforded the opportunity to submit information and 
evidence in support of his claim.  As such, the Board finds 
that all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).

The Board additionally notes that the VCAA notification 
letters sent to the appellant in June 2002 and February 2004 
are legally sufficient.  See Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs (PVA), 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. September 22, 
2003); Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  However, the statute 
was recently amended to permit VA to adjudicate a claim 
within one-year of receipt of the claim.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Therefore, the claimant was notified properly of his 
statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes VA medical records, VA examination 
records, private medical records, Decision Review Officer 
(DRO) hearing transcript, Board hearing transcript, and the 
appellant's own contentions.  Therefore, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The appellant has not 
referenced any outstanding records or information that he 
wanted VA to obtain.

The duty to assist also includes providing an examination to 
the appellant.  The appellant in this case was afforded a VA 
examination in June 1986.  Moreover, VA does not have a duty 
to provide the appellant with a VA reexamination if the claim 
is not reopened.  The VCAA explicitly states that, regardless 
of any assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  
38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).  As discussed in further detail 
below, no new and material evidence has been submitted in 
conjunction with the appellant's claim for service connection 
for low back disability and right leg numbness, and an 
examination is therefore not required.

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Reopening of Claim for Service Connection for Low Back 
Disability and Right Leg Numbness


A.  Evidence Prior to the October 1986 Final Rating Decision

The initial claim for service connection for back and leg 
disability was received in April 1986.  The appellant 
originally contended that his current low back and leg 
disability was incurred as a result of being banged around 
while driving an armored personnel carrier in January 1978.  
(See VA examination records, June 1986).  Service medical 
records, to include entry and discharge examinations show 
that the appellant's spine, other musculoskeletal, and lower 
extremities were "normal".  However, in-service treatment 
records dated in December 1974 and October 1975 indicated 
complaints of right leg pain.  The appellant's service 
medical records did not indicate any in-service back injuries 
or disabilities.

Private medical records from Dr. M.N. show that the appellant 
had L4-5 diskectomy; fusion L4 of the sacrum dated in April 
1986.  The final postoperative diagnosis was "HNP, L4-5".  
In addition, private medical records from Dr. R.W.S. show 
various post-service treatment for low back disability from 
October 1983 to April 1985.  Specifically, private medical 
records dated in October 1983 and April 1984 indicate two 
separate instances of worker's compensation injuries to the 
appellant's low back.  The Board also notes that the 
appellant's diagnosis with low back disability was confirmed 
via additional private medical records dated from October 
1983 to October 1985.

VA examination records dated in June 1986 show the appellant 
was diagnosed with "status post herniated disc L4-5 with L4-
5 diskectomy and Luke rod fusion, L4 to sacrum".  As 
previously mentioned, the VA examination records also 
documented the appellant's contentions with respect to the 
etiology of his back disability.  Notably absent from the 
record prior to October 1986, however, was competent and 
credible evidence indicating an in-service back injury or 
disease and evidence showing a causal relationship between 
any such back injury and the appellant's active military 
service.  Therefore, by rating decision dated in October 
1986, the appellant's claim for service connection for back 
and leg disability was denied.


B.  Evidence Subsequent to the October 1986 Rating Decision

Evidence added to the record subsequent to October 1986 
includes VA medical records, Decision Review Officer (DRO) 
hearing transcript, Board hearing transcript, and the 
appellant's own contentions.  VA medical records received 
since the October 1986 rating decision confirm the 
appellant's current diagnosis with low back disability.  
However, VA medical records do not indicate the etiology of 
the appellant's low back disability.  With respect to the 
appellant's contentions, he currently argues that his back 
disability was the result of a slip and fall accident in 
Alaska, or in the alternative while on the ski slopes.


C.  Analysis

The October 1986 rating decision denying service connection 
for low back and leg disability is final.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2003).  The Board's conclusion 
is predicated upon the appellant's notification of the rating 
decision and his appellate rights, and the appellant's 
subsequent failure to provide any correspondence evidencing 
his intent to challenge that decision. 

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the 
actions of the RO, the Board has a legal duty to address the 
"new and material evidence" requirement.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
that was received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  As the appellant filed his claim 
to reopen on June 29, 1995, the regulatory changes to the 
definition of new and material evidence effective August 29, 
2001 found at 38 C.F.R. § 3.156(a) (2003) do not apply.  
Rather, the definition of new and material evidence in effect 
prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

As previously mentioned, the evidence submitted by the 
appellant since the October 1986 rating decision includes VA 
medical records, Decision Review Officer hearing transcript, 
Board hearing transcript, and the appellant's own 
contentions.  All of the aforementioned evidence is new in 
that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is also material.  The 
Board concludes that none of the above mentioned evidence 
similarly satisfies the materiality requirement.  For 
example, the appellant's lay statements merely reiterate his 
contentions regarding the circumstances of his back and leg 
disability, and the VA medical records simply reiterate the 
appellant's current diagnosis and treatment for his back 
disability.  The Board notes that the appellant's back 
disability was previously diagnosed in almost exacting 
detail in the appellant's private medical records dated from 
October 1983 to April 1986.  Therefore, the evidence, 
although new, is both cumulative and redundant.  As such, it 
cannot be concluded that this evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2003); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for low back 
disability and right leg numbness, and, to that extent, the 
appeal is denied.



	                        
____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



